USCA1 Opinion

	




        February 16, 1996\      [Not for Publication]                                [Not for Publication]                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        No. 95-2154                          JOHN STAFFIER AND PAMELA STAFFIER,                               Plaintiffs, Appellants,                                          v.                            SANDOZ PHARMACEUTICALS CORP.,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Richard  T. Tucker  and Weinstein,  Bernstein &  Burwick, P.C.  on            __________________      ______________________________________        brief for appellant.            Peter  O. Hughes,  Patrick  M. Stanton,  Stanton, Hughes,  Diana &            ________________   ___________________   _________________________        Zucker, P.C., Karen L. Carlotto, Keith E. Wexelblatt, and Choate, Hall        ____________  _________________  ___________________      ____________        & Stewart on brief for appellee.        _________                                 ____________________                                 ____________________                      Per Curiam.  Plaintiff-appellants John Staffier and                      Per Curiam.                      __________            Pamela Staffier  appeal  from the  district court's  decision            granting  summary judgment  for Sandoz  Pharmaceuticals, Inc.            ("Sandoz").     John  Staffier  sued  Sandoz  for  employment            discrimination on  account of  age and/or handicap  under the            Massachusetts employment discrimination statute, Mass. Gen L.            ch. 151B, and  the Massachusetts Civil Rights Act, Mass. Gen.            L. ch.  94.  Pamela Staffier sued for loss of consortium.  On            appeal, Staffier  pursues only the  employment discrimination            claim under Mass. Gen. L. ch. 151B.                      The facts and  the applicable law are set  forth in            the  district court's  Memorandum  and Order  dated June  19,            1995.  Staffier v. Sandoz Pharmaceuticals Corp., 888 F. Supp.                   ________    ____________________________            287 (D. Mass. 1995).  We have carefully reviewed the parties'            briefs  and  the  record  on  appeal.    The  district  court            correctly determined that Staffier failed to present evidence            that, viewed most favorably  to Staffier, establishes a prima            facie case of discrimination.                      In  particular,  Staffier failed  to  present facts            that would allow  an inference  that he applied  for and  was            qualified  for the  two  sales positions  he  claims to  have            wanted.  Those positions were filled before he was  medically            cleared  to return to work.  Staffier argues for an inference            that the  medical clearance  requirement was a  mere pretext,            because  Sandoz subsequently  waived the requirement  with no                                         -2-                                          2            further information than  it had  at the  time the  positions            were open.   We find it  unreasonable to ask  a factfinder to            infer  that  (1)  Sandoz   did  not  really  require  medical            clearance for  a job applicant who had  been totally disabled            for  the  previous  nine  years, and  (2)  Sandoz's  decision            eventually to grant clearance  without the additional medical            data it initially sought indicates that the medical clearance            requirement was a sham.                        We   have  considered   all  of   Staffier's  other            arguments  and they are without  merit.  There  simply are no            reasonable     inferences    of     intentional    employment            discrimination  to be  drawn from  the facts  in the  summary            judgment record, and  Staffier's unsupported allegations  are            insufficient to make out his case.  There being no need to go            further, we  affirm the summary  judgment for  Sandoz on  the                         ______            basis of the district court's well-reasoned opinion.                                         -3-                                          3